COLLIER, C. J.
— I concur in the reversal of the judgment of the Circuit Court, but as I do not entirely assent to the opinion of my brother Ormond, I deem it proper, briefly to declare my views upon the only point of difference between us.
The charge, as prayed in regard to the prisoner’s insanity, should in my judgment have been refused. It supposed, that the jury would be bound to acquit, if they entertained a reasonable doubt as to the prisoner’s sanity. The law requires insanity, when alleged as an excuse for the commission of an offence, to be made out by proof, as full and satisfactory, as is required to establish the existence of any other fact. A reasonable doubt, whether the accused was sane, would not authorize his acquittal — there must be a preponderance of proof to shew insanity to warrant a verdict of not guilty for that cause.
But in my apprehension, the error consists in the charge given to the jury. They are informed, that if they entertain a reasonable doubt as to the prisoner’s insanity, it would be their duty to regard him as sane, and if the facts established a case of murder, they should find him guilty. Now it was entirely possible for the jury to have entertained a reasonable doubt *50of his insanity, although the weight of evidence was so strong, as to have lead their minds to the conclusion, that such was the prisoner’s condition. This charge then must have induced the jury to believe, that the proof of insanity, should have been conclusive and irresistible. In this point of view, they, may have been mislead, or have required proof too stringent. Hence I am in favor of reversing the judgment.